Name: 2007/865/EC: Commission Decision of 20 December 2007 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat sector in Poland (notified under document number C(2007) 6494) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  European construction;  health;  Europe
 Date Published: 2007-12-21

 21.12.2007 EN Official Journal of the European Union L 337/129 COMMISSION DECISION of 20 December 2007 amending Appendix B to Annex XII to the 2003 Act of Accession as regards certain establishments in the meat sector in Poland (notified under document number C(2007) 6494) (Text with EEA relevance) (2007/865/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Annex XII, Chapter 6, Section B, Subsection I(1), paragraph (e) thereto, Whereas: (1) Poland has been granted transitional periods for certain establishments listed in Appendix B (1) to Annex XII to the 2003 Act of Accession. The possibility to grant transitional periods for meat establishments in Poland ends on 31 December 2007. (2) Appendix B to Annex XII to the 2003 Act of Accession has been amended by Commission Decisions 2004/458/EC (2), 2004/471/EC (3), 2004/474/EC (4), 2005/271/EC (5), 2005/591/EC (6), 2005/854/EC (7), 2006/14/EC (8), 2006/196/EC (9), 2006/404/EC (10), 2006/555/EC (11), 2006/935/EC (12), 2007/202/EC (13), 2007/443/EC (14), 2007/555/EC (15) and 2007/864/EC (16). (3) According to an official declaration from the Polish competent authority certain establishments in the meat sector have completed their upgrading process and are now in full compliance with Community legislation. Certain establishments have ceased activities for which they have obtained a transitional period. Those establishments should therefore be deleted from the list of establishments in transition. (4) Appendix B to Annex XII to the 2003 Act of Accession should therefore be amended accordingly. (5) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from Appendix B to Annex XII to the 2003 Act of Accession. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ C 227 E, 23.9.2003, p. 1392. (2) OJ L 156, 30.4.2004, p. 52; corrected version (OJ L 202, 7.6.2004, p. 39). (3) OJ L 160, 30.4.2004, p. 58; corrected version (OJ L 212, 12.6.2004, p. 31). (4) OJ L 160, 30.4.2004, p. 74; corrected version (OJ L 212, 12.6.2004, p. 44). (5) OJ L 86, 5.4.2005, p. 13. (6) OJ L 200, 30.7.2005, p. 96. (7) OJ L 316, 2.12.2005, p. 17. (8) OJ L 10, 14.1.2006, p. 66. (9) OJ L 70, 9.3.2006, p. 80. (10) OJ L 156, 9.6.2006, p. 16. (11) OJ L 218, 9.8.2006, p. 17. (12) OJ L 355, 15.12.2006, p. 105. (13) OJ L 90, 30.3.2007, p. 86. (14) OJ L 166, 28.6.2007, p. 24. (15) OJ L 212, 14.8.2007, p. 3. (16) See page 127 of this Official Journal. ANNEX List of establishments to be deleted from Appendix B to Annex XII to the 2003 Act of Accession List of red meat establishments in transition No Veterinary No Name of establishment 1 02120206 ZakÃ ad MiÃsny Sp. jawna D.M. NiebieszczaÃ scy 3 02240301 P.P.H. HE-MA  PrzetwÃ ³rnia MiÃsa 5 06080204 SÃ OMKA  Sp. j. Andrzej SÃ omka, Waldemar SÃ omka 6 06080201 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego BoÃ ¼ena i Kazimierz WÃ ³jcik 7 06080301 GIZET  Sp. j. I. GaliÃ ska, B. GaliÃ ska 8 06020207 PPH MISA  W  Andrzej WasÃ g 10 06070201 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego MAX  Sp. j. 12 06180210 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego Sp. j. WrÃbiak, Witkowski 13 06200203 Agrozam  Sp. z o.o. 14 06090202 PHU Kowalczykowski StanisÃ aw 15 08040204 Biuro Handlowe AMBERMAX  Sp. z o.o. 16 08060203 ZakÃ ad Masarniczy StanisÃ aw PrzewoÃ ºny 17 08070201 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego WARTA  18 08080201 ZakÃ ady MiÃsne TARGED  Sp. z o.o. 19 08090202 PrzedsiÃbiorstwo DEREKS  Sp. z o.o. 20 08100101 PrzedsiÃbiorstwo Produkcyjno-Handlowe Rolvex  Sp. z o.o. 21 08100204 ZakÃ ad Masarniczy Czernicki i syn  JarosÃ aw Czernicki 22 10060308 ZAKÃ AD PRZETWÃ RSTWA MIÃSNEGO 23 10060215 ZMS Ã CIBIORÃ W  24 10610307 PPU JUMAR  25 10030303 ZakÃ ad WÃdliniarski WÃ adysÃ aw Gabrysiak 26 10020202 ZakÃ ad Przetw. MiÃsn. KONIAREK  27 10610311 ZakÃ ady MiÃsne WÃdzonka  29 12030203 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego s.j. 30 12050304 F.P.H.U. ANGELA  s.j. 31 12060329 BOREX-BECON  s.j. 32 12060203 Firma ADOZ  33 12100304 Firma Produkcyjno-Handlowa Maria i Zbigniew Szubryt ZakÃ ad Masarski Biczyce Dolne 35 12120323 ZakÃ ad PrzetwÃ ³rstwa MiÃsa, Sp. z o.o., Z. Pr. Chr. BASO  36 12180204 Adam BÃ k  Wieprz  Sp. z o.o. 37 12180205 RzeÃ ºnictwo-WÃdliniarstwo J. Tomczyk 38 12180307 RzeÃ ºnictwo-WÃdliniarstwo Maciej Szlagor 39 12150304 ZakÃ ady MiÃsne MIÃ KOWIEC  s.j. 40 12190104 Ubojnia ZwierzÃ t RzeÃ ºnych Skup i SprzedaÃ ¼ Ã wierci, Jacek Ã liwa 41 12190205 P.P.H.U. RACHOÃ   s.c. 42 14160205 ZakÃ ady MiÃsne Mazowsze  43 14160201 PrzetwÃ ³rstwo MiÃsne KOSPOL  44 14300204 ZakÃ ad Masarski Zbyszko  45 14190204 ZakÃ ad Masarski Danko  47 14050201 ZakÃ ad Produkcyjno-Handlowy PrzetwÃ ³rstwo MiÃsne Zbigniew Pniewski 49 14310306 P.P.H. Hetman A. J. LuciÃ scy ZakÃ ad Masarski 50 14340302 ZakÃ ad Masarski Radzymin s.c. 51 14340310 ZakÃ ad Masarski Mareta  Sp. J. T.A. KÃ obuk E.W. Kacprzak 55 14250327 ZakÃ ad PrzetwÃ ³rstwa FlakÃ ³w 56 14250104 ZakÃ ad Masarski SadeÃ ko   Czapla  Ã winiarski Sp. J. 57 14250201 P.P.H.U. Nasz Produkt  Z. P. CHR. 58 14250202 Masarnia ELMAS 59 16010101 PPHU PORKPOL  61 18070301 ZakÃ ad Masarski KON-BIT 62 18110302 Firma Produkcyjno-Handlowa Andrzej Kurek 63 18160204 ZakÃ ady MiÃsne Dworak  64 20040202 ZakÃ ad PrzemysÃ u MiÃsnego Europa  S. i Z. ZieliÃ scy Sp. J. 65 22040301 Masarnia Alicja Andrzej Majer 66 22040306 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego Jerzy Labuda 69 24020203 RzeÃ ºnictwo i Handel StanisÃ aw Kapecki 70 24020308 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego JÃ ³zef Bozek 71 24020328 PrzetwÃ ³rstwo MiÃsne Emil DroÃ  72 24610311 OAZA  Sp. z o.o. 73 24040204 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego UNILANG  75 24040304 PPHU ZakÃ ady MiÃsne Lubliniec  E.R.J DrÃ Ã ¼ek 76 24070209 ZakÃ ady MiÃsne JANDAR  Sp. z o.o. 77 24120104 Marian Procek  UbÃ ³j, Skup i SprzedaÃ ¼ 78 24160302 NELPOL  s.c. 79 24170303 ZakÃ ad PrzetwÃ ³rstwa MiÃsnego BÃ achut  80 26040101 Ubojnia BydÃ a i Trzody  Ludwik Andrzej StÃ pÃ ³r 81 26040307 WyrÃ ³b i SprzedaÃ ¼ ArtykuÃ Ã ³w MiÃsnych  S. WoÃ ºniak 82 26040316 PPHU KORREKT  WytwÃ ³rnia WÃdlin 83 26090201 FHPU Tarkowski  85 26610303 PrzetwÃ ³rnia MiÃsa  Antonii KamiÃ ski 86 28010202 ZakÃ ad Uboju i PrzetwÃ ³rstwa MiÃsnego s.c. Helena Rapa  Marek JasiÃ ski 87 28010201 ZakÃ ady MiÃsne Pek-Bart Sp. z o.o. 88 28090201 ZakÃ ad Uboju i PrzetwÃ ³rstwa MiÃsa i WÃdlin, Krzysztof BrzeziÃ ski 89 30070203 PPH POLSKIE MIÃSO , KrÃ Ã ¼yÃ ski s.j. 90 30120307 ZPM Janex  91 30180202 STEK-POL PrzetwÃ ³rstwo MiÃsa Kazimierz i Jacek Stempniewicz 92 30180304 Firma Produkcyjno Handlowa PaweÃ  Ã uczak 93 30200101 UbÃ ³j ZwierzÃ t Ptak, Michalak s.j. 95 30240202 KARWEX  s.c. ZakÃ ad Masarski 96 30240205 ZakÃ ad Masarski s.c. Psarskie 97 30260202 RzeÃ ºnictwo WÃdliniarstwo S.c. Urszula i WiesÃ aw Ciachowscy 99 30270308 ZakÃ ad MiÃsny MAS POL, Tomasz Jacaszek 100 32070201 Rol-Banc  Sp. z o.o. 101 32140207 SpÃ ³Ã dzielcza Agrofirma Witkowo 102 32160202 Fermapol  Sp. z o.o. RzeÃ ºnia w Smardzku List of white meat establishments in transition No Veterinary No Name of establishment 103 02190623 Mirjan  Sp. z o.o. M.J. Olendzcy 104 08030601 PPHU W-D  Sp. z o.o. 105 08040501 STUDRÃ B  Sp. z o.o. 106 12030620 Hurtownia Drobiu KOKO  Jolanta Kozyra 107 12180502 Z.M. BRADO-2  S.A. 108 12180503 KO  BO  S.c. Bartosz Kot, StanisÃ aw WnÃcek 110 26040501 PPH KIELDRÃ B  S.c. 111 26100401 KULJASZ  S.j. J.W.Sz. KuliÃ ski 112 30090401 Ubojnia Drobiu  Marcin FrÃ tczak 114 32140502 SpÃ ³Ã dzielcza Agrofirma Witkowo List of red meat low capacity establishments in transition No Name of establishment 115 Nordis ; ChÃ odnie Polskie Sp. z o.o. DziaÃ  Produkcji MroÃ ¼onek ul. Zimna 1(a), 65-707 Zielona GÃ ³ra List of mixed meat low capacity establishments in transition No Name of establishment 117 Rudopal  Sp. z o.o. Rudniki 109, 64-330 Opalenica List of cold stores in transition No Veterinary No Name of establishment Date of full compliance 118 26611101 PrzedsiÃbiorstwo PrzemysÃ u ChÃ odniczego ChÃ odnia Kielce P.P. 31.12.2007 119 30611101 PPCh Calfrost  31.12.2007